EXHIBIT 10.47


RESTRICTED PROPRIETARY INFORMATION


 


Confidential information has been omitted in places marked “*****” and has been
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to this omitted information.












PURCHASE AND SALE AGREEMENT




between




Orano Cycle




and




UNITED STATES ENRICHMENT CORPORATION








Orano Cycle CONTRACT NO. C18 012 CEN SW 00
USEC CONTRACT NO. EC-SC01-18MI03174







--------------------------------------------------------------------------------


RESTRICTED PROPRIETARY INFORMATION
Orano Cycle CONTRACT NO. C18 012 CEN SW 00
USEC CONTRACT NO. EC-SC01-18MI03174




Table of Contents
Page



ARTICLE 1 – DEFINITIONS1
ARTICLE 2 – TERM5
ARTICLE 3 – SCOPE5
ARTICLE 4 – ENRICHED PRODUCT DELIVERY AND WITHDRAWAL10
ARTICLE 5 – FEED MATERIAL DELIVERIES18
ARTICLE 6 – PRICES AND PAYMENT22
ARTICLE 7 – TAILS MATERIAL28
ARTICLE 8 – REPRESENTATIONS AND WARRANTIES28
ARTICLE 9 – FORCE MAJEURE30
ARTICLE 10 – NUCLEAR LIABILITY31
ARTICLE 11 – OTHER LIABILITY33
ARTICLE 12 – GOVERNMENTAL AUTHORIZATIONS AND REQUIREMENTS34
ARTICLE 13 – ENTIRE AGREEMENT; TERMINATION OF PRIOR AGREEMENTS35
ARTICLE 14 – TERMINATION AND SUSPENSION35
ARTICLE 15 – ASSIGNMENT AND TRANSFER OF INTEREST37
ARTICLE 16 – CONFIDENTIALITY38
ARTICLE 17 – DISPUTE RESOLUTION39
ARTICLE 18 – NOTICES AND ADDRESSES41
ARTICLE 19 – GENERAL42
APPENDIX A: ORDER FOR DELIVERYA-1
APPENDIX B: PLANNING DATAB-1


i

--------------------------------------------------------------------------------

RESTRICTED PROPRIETARY INFORMATION
Orano Cycle CONTRACT NO. C18 012 CEN SW 00
USEC CONTRACT NO. EC-SC01-18MI03174




APPENDIX C – CYLINDERSC-1
APPENDIX D – SAMPLING, ACCEPTANCE AND DISAGREEMENTSD-1
E – ENRICHED PRODUCT CERTIFICATION
E-1

DETERMINATION OF RESPECTIVE AMOUNTS OF FEED MATERIAL AND SWU
F-1





ii

--------------------------------------------------------------------------------


RESTRICTED PROPRIETARY INFORMATION
Orano Cycle CONTRACT NO. C18 012 CEN SW 00
USEC CONTRACT NO. EC-SC01-18MI03174




AGREEMENT
This Agreement is entered into as of the 27th day of April, 2018 (the “Effective
Date”) by and between Orano Cycle, a company organized under the laws of France
(“Supplier”), and United States Enrichment Corporation (“Customer”), a
corporation organized under the laws of Delaware (Customer and Supplier being
sometimes referred to herein individually as a “Party” and collectively as the
“Parties”).


1

--------------------------------------------------------------------------------


RESTRICTED PROPRIETARY INFORMATION
Orano Cycle CONTRACT NO. C18 012 CEN SW 00
USEC CONTRACT NO. EC-SC01-18MI03174




ARTICLE 1 – DEFINITIONS
For purposes of this Agreement, the following terms and expressions, when used
with initial capitalization, shall have the meanings assigned to them hereunder
and cognate expressions shall have corresponding meanings.
These definitions are intended to supplement and not to replace any definitions
contained in any of the documents incorporated by reference herein, but in case
of any conflict or inconsistencies, the definitions appearing herein below shall
prevail.
Words importing natural persons include legal entities (corporate and
unincorporated) and vice-versa.
Where any term appears in this Agreement with initial capitalization that is not
defined herein or in any amendment, modification or supplement hereto agreed by
the Parties after the Effective Date, then that term shall have the meaning
commonly used in the nuclear industry at the date of signing of this Agreement.
1.1
“AD Duties” means the antidumping duties deriving from the implementation of the
AD Order.

1.2
“AD Order” means the antidumping order on low enriched uranium (“LEU”) from
France.

1.3
“Affiliate” of a Party means an entity that, through one or more intermediaries,
controls, is controlled by, or is under common control with, such Party.

1.4
“Assay” means the total weight of 235U per kilogram of Material divided by the
total weight of all uranium isotopes per kilogram of Material, the quotient of
which is multiplied by 100 and expressed as a weight percent.

1.5
“Book Transfer” or “Book Transferred” means the transfer of credits for a given
quantity of Feed Material, Enriched Product or SWU (all as defined below)
between accounts maintained by a Party or by another nuclear fuel processor
(such as an Orano Cycle Facility).

1.6
“Book Transfer Delivery” means a delivery of Enriched Product by means of a Book
Transfer pursuant to Section 4.1.

1.7
“Business Day” means a day that is not a Saturday, Sunday or Holiday (which is a
day for which employees of Supplier or Customer are excused from work with pay
pursuant to a holiday recognized by the national government of France or the
United States, respectively.) Unless qualified by the term “Business,”
references in this Agreement to “day” or “days” refer to a calendar day or days,
respectively.

1.8
“Calendar Year”, “CY” or “Year” means a period of twelve (12) months from
January 1 through December 31.

1.9
“Client” means (a) third party with whom Customer has an agreement to Deliver
Enriched Product or (b) another third party who is designated by the third party
in (a) to take Delivery;



2

--------------------------------------------------------------------------------

RESTRICTED PROPRIETARY INFORMATION
Orano Cycle CONTRACT NO. C18 012 CEN SW 00
USEC CONTRACT NO. EC-SC01-18MI03174




provided, that in the case of a Physical Delivery to such third party, the third
party is qualified by Supplier to take Physical Delivery of such Enriched
Product.
1.10
“Client Product Account” means an account established by Supplier for the Client
within the Orano Cycle Enrichment Facility accounting system to which the
Enriched Product, or its Feed Material and SWU Components, can be Delivered by
means of a Book Transfer Delivery.

1.11
“Conforming Material” means, as the context requires, (a) Enriched Product that
meets *****; or (b) Feed Material that meets *****.

1.12
“Converter” means the natural uranium conversion facility selected by Customer
in its Order where Feed Material will be Delivered. *****.

1.13
“Customer Product Account” means the account established by Supplier for
Customer under this Agreement N° C18 012 CEN SW 00, to which the Enriched
Product Delivered to Customer, or its Feed and SWU Components, can be Delivered
by means of a Book Transfer Delivery.

1.14
“Cylinder” means a container (such as a “30B” cylinder) certified by the
appropriate government agencies and used for transporting Uranium Hexafluoride.
As the context requires, Cylinder also includes any overpack required for the
transportation of such container or of any Material which it contains.

1.15
“Deliver” or “Delivery” shall mean, as the context requires, (a) in reference to
Enriched Product, a Book Transfer Delivery or a Physical Delivery under Article
4; and (b) in reference to Feed Material, the Book Transfer of Feed Material
into or out of an account under Article 5.

1.16
“Delivery Year” at a given point in time, shall mean a Year in which Customer
has a binding purchase obligation under Section 3.1 of this Agreement, taking
into account all options under Section 3.2 that, up to that time, Customer has
exercised.

1.17
“Effective Date” has the meaning ascribed to that term on the first page of this
Agreement.

1.18
“Enriched Product” means Uranium Hexafluoride with an Assay greater than 0.711.

1.19
“Enrichment” means the process, measured in Separative Work Units, by which the
Assay of Feed Material is increased.

1.20
“EP Delivery Date” or “Enriched Product Delivery Date” means a date selected by
Customer for Book Transfer Delivery or Physical Delivery of the Enriched Product
ordered pursuant to Article 4. In the case of a Physical Delivery, if the
Physical Delivery cannot be made on one date, the EP Delivery Date shall be
*****.

1.21
“Fabricator” means, as the context requires, (a) one of the following nuclear
fuel fabricator facilities - *****.



3

--------------------------------------------------------------------------------

RESTRICTED PROPRIETARY INFORMATION
Orano Cycle CONTRACT NO. C18 012 CEN SW 00
USEC CONTRACT NO. EC-SC01-18MI03174




1.22
“Feed Component” means the amount of Feed Material (in KgU as UF6) required to
produce Enriched Product with a given Assay, and Tails Material with a given
Tails Assay, calculated as shown in Appendix F.

1.23
“Feed Delivery Date” has the meaning ascribed to that term in Article 5.

1.24
“Feed Material” means natural uranium in the form of UF6 which has not been
irradiated, enriched or depleted, with an approximate Assay of 0.711.

1.25
“Material” means, as the context requires, Feed Material, Tails Material and/or
Enriched Product.

1.26
“Notice” shall have the meaning ascribed to that term in Article 18 of this
Agreement.

1.27
“Obligation Code” means a code assigned by EURATOM or the United States, as the
case may be, to indicate under which bilateral agreement the peaceful use
obligations are applicable to Material.

1.28
“Orano Cycle” means the company formerly named AREVA NC, with registered number
305 207 169 RCS Nanterre.

1.29
“Orano Cycle Conversion Facility” means both of the natural uranium conversion
plants operated by Supplier in Malvési and Tricastin, France.

1.30
“Orano Cycle Enrichment Facility” means the enrichment facility operated by
Supplier or its Affiliate in Tricastin, France and commonly known as George
Besse II.

1.31
“Orano Cycle Facility” means either of the Orano Cycle Enrichment Facility or a
Orano Cycle Conversion Facility.

1.32
“Orano Cycle Feed Account” means an account established by Supplier in
Customer’s name under that certain Agreement between United States Enrichment
Corporation and Orano Cycle (formerly named AREVA NC), governing a United States
Enrichment Corporation UF6 Holding Account at Orano Cycle, *****, or any
successor agreement, including all amendments thereto and the change of name
from AREVA NC to Orano Cycle.

1.33
“Order” shall have the meaning ascribed to that term in Section 3.3.

1.34
“Origin” means, in the case of Feed Material, or the Feed Component of Enriched
Product, the country where the ore contained in a particular quantity of Feed
Material was mined, or deemed to have been mined or, in the case of the SWU
Component of Enriched Product, the country where the Feed Material in the Feed
Component of such Enriched Product was enriched, or deemed to have been
enriched. The Origin can be reflected in the U.S. Obligation Code applicable to
the Material.

1.35
“Payment Due Date” shall have the meaning ascribed to that term in Section 6.4.

1.36
“Physical Delivery” means the Delivery of Enriched Product in Customer-supplied
Cylinders, *****.



4

--------------------------------------------------------------------------------

RESTRICTED PROPRIETARY INFORMATION
Orano Cycle CONTRACT NO. C18 012 CEN SW 00
USEC CONTRACT NO. EC-SC01-18MI03174




1.37
“Physical Material Release” means the availability of Enriched Product in
Customer-supplied Cylinders for Physical Delivery to Customer or Client at the
Orano Cycle Facility.

1.38
“Replacement Value” shall mean *****;

1.39
“Separative Work Unit” (“SWU”) means the measure of work required to produce
Enriched Product through Enrichment, as calculated using the formula in Appendix
F.

1.40
“Spot Market Feed Value” means the applicable quantity of Feed Material (in KgU)
multiplied by *****.

1.41
“Spot Market SWU Value” means the applicable quantity of SWU multiplied by
*****.

1.42
“SWU Component” means the amount of SWU required to enrich Feed Material to
produce Enriched Product with a given Assay, and Tails Material with a given
Tails Assay, calculated as shown in Appendix F.

1.43
“Tails” or “Tails Material” means the UF6 residue, the Assay of which has been
depleted in the process of Enrichment.

1.44
“Uranium Hexafluoride” or “UF6” means a chemical compound of uranium and
fluorine.

1.45
“235U” or “U235” means the fissionable uranium isotope with mass number 235.

1.46
“Withdrawal Delivery Date” means the date specified in a Withdrawal Notice for
withdrawal of Enriched Product from the Customer Product Account by Book
Transfer or Physical Delivery to Customer or its Client pursuant to Article 4.

1.47
“Withdrawal Notice” means a binding Notice of the Withdrawal Delivery Date, the
amount and the means of withdrawal from the Customer Product Account pursuant to
Article 4.


ARTICLE 2 – TERM
This Agreement shall be effective as of the Effective Date and, unless earlier
terminated in accordance with the terms hereof, shall remain in force until the
last day of Calendar Year 2028 (or, if one or more options are exercised under
Section 3.2, the last day of the latest Delivery Year after the exercise of such
options) or the date on which all purchase and payment obligations of Customer
and supply obligations of Supplier (other than those set forth in Section 14.3)
hereunder are fulfilled, whichever is later (such period from effectiveness to
expiration is referred as the “Term”).

ARTICLE 3 – SCOPE
3.1
Commitments of the Parties. Under this Agreement, Customer shall purchase from
Supplier, and Supplier shall sell to Customer, the nominal quantities of SWU in
Row 2 of the table below for Delivery beginning in Delivery Year 2023 through
2028, subject to (i) the flexibility in Row 4, which shall allow Customer to
modify its purchase obligation for the Years listed in the table to fall between
the minimum in Row 1 and the maximum in Row 3, (ii) the possible addition of the
Years 2029 and 2030 to the Parties’ obligations under this



5

--------------------------------------------------------------------------------

RESTRICTED PROPRIETARY INFORMATION
Orano Cycle CONTRACT NO. C18 012 CEN SW 00
USEC CONTRACT NO. EC-SC01-18MI03174




Agreement pursuant to Section 3.2.1; and (iii) the possible advancement or
postponement of purchases under this Agreement pursuant to Section 3.2.2 or
Section 3.2.3, respectively;
The annual SWU quantities purchased in a Delivery Year during the Term by
Customer and Delivered by Supplier shall fall within the range of the applicable
minimum and maximum quantities in the table below. Purchases above the nominal
amount in a Delivery Year shall not be credited against Customer’s purchase
obligations in a future Delivery Year, and purchases below the nominal amount in
a Delivery Year shall not be added to Customer’s purchase obligations for a
future Delivery Year.
Row
Quantity (KSWU)
2023
2024
2025
2026
2027
2028
2029
2030
Total
1
Minimum
*****
*****
*****
*****
*****
*****
*****
*****
3,689**
2
Nominal
300
400
500
750
750
750
750*
750*
4,950**
3
Maximum
*****
*****
*****
*****
*****
*****
*****
*****
6,211**
4
Flexibility
*****
*****
*****
*****
*****
*****
*****
*****
 





* Years 2029-2030 are optional Years under Section 3.2.


** Totals assume optional Years are elected under Section 3.2. *****.


3.2
Options.

3.2.1
Optional Years: 2029 and 2030.

The Years 2029 and 2030 are optional Years, where Customer can elect to
undertake to purchase a nominal annual quantity of 750 KSWU each Year, with a
***** flexibility as shown in the Table under Section 3.1.
To elect an optional Year, Customer shall provide a Notice *****.
*****.
3.2.2
Advancement of Purchases and Deliveries.

*****, Customer shall have the right to advance the contractual Delivery
schedule by one (1) or two (2) Years, i.e., to start purchases and Deliveries
under Section 3.1, from Year 2021 or 2022. *****.
*****.
3.2.3
Postponement of Purchases and Deliveries.



6

--------------------------------------------------------------------------------

RESTRICTED PROPRIETARY INFORMATION
Orano Cycle CONTRACT NO. C18 012 CEN SW 00
USEC CONTRACT NO. EC-SC01-18MI03174




*****, Customer shall have the right to postpone the contractual Delivery
schedule by one (1) Year, i.e. to start purchases and Deliveries under Section
3.1, from Year 2024. *****.
*****.

3.2.4
Section 3.2 Notices; Effect of Advancement or Postponement on Optional Years.

For avoidance of doubt, any Notice given under this Section 3.2 shall be in
addition to the standard Notices given under Section 3.3. In addition,
Customer’s election to advance or postpone the firm Delivery Years in the Table
shall not automatically firm up any of the optional Years; rather, the option
shall remain in effect but the optional Years (and the timing in Section 3.2.1
for giving Notices regarding the optional Years) shall shift along with the firm
Delivery Years *****.
3.3
Standard Notices.

For each Delivery Year, Customer shall provide the following Notices.
3.3.1
First Annual Non-Binding Notice

A “First Annual Non-Binding Notice” shall be issued by Customer no later than
*****, specifying, on a non-binding basis, the anticipated Enriched Product
Delivery location(s), if known, and Customer’s first selection of SWU quantity
to be purchased for that Delivery Year within the minimum and maximum quantities
as described in the Table in Section 3.1.
3.3.2
Second Annual Non-Binding Notice.

A “Second Annual Non-Binding Notice” shall be issued by Customer no later than
*****, specifying, on a non-binding basis, the anticipated Enriched Product
Delivery location(s), if different than the ones specified in the First Annual
Non-Binding Notice, and the anticipated method(s) of Delivery and selecting a
second SWU quantity within ***** of the first selection under Section 3.3.1
*****.
3.3.3
Binding Delivery Notice.

3.3.3.1
For each Delivery Year, binding Delivery Notices (“Orders”) for Deliveries of
SWU in Enriched Product by Supplier and associated Feed Material by Customer,
shall be issued by Customer at least: *****.

3.3.3.2
Each Order shall specify the information required by Appendix A:

i)
The EP Delivery Date and if applicable, the period that Customer will take
Physical Delivery of the Enriched Product;

ii)
The quantity (in KgU) of Enriched Product to be Delivered by Supplier pursuant
to the Order;

iii)
The Assay(s) of the Enriched Product to be Delivered by Supplier;



7

--------------------------------------------------------------------------------

RESTRICTED PROPRIETARY INFORMATION
Orano Cycle CONTRACT NO. C18 012 CEN SW 00
USEC CONTRACT NO. EC-SC01-18MI03174




iv)
The quantity of SWU to be supplied in the Enriched Product pursuant to the
Order;

v)
The quantity (in KgU of natural UF6) of Feed Material to be supplied by Customer
pursuant to the Order;

vi)
The Tails Assay;

vii)
The Enriched Product Delivery location(s) applicable to the Order;

viii)
The method of Enriched Product Delivery (i.e., Physical Delivery or Book
Transfer) pursuant to the Order;

ix)
The Feed Delivery location(s) for the Feed Material to be supplied by Customer
pursuant to the Order, if then known; otherwise this information shall be
provided in accordance with Section 3.3.3.6;

x)
Origin(s) of Feed Material to be supplied by Customer, if available; and 

xi)
Confirmation from Customer that the Feed Material to be supplied by Customer
pursuant to the Order will be of legal use in licensed commercial nuclear
reactors in the United States.

3.3.3.3
The total quantity of SWU indicated in all Orders submitted for a Delivery Year
shall not ***** and shall be within the applicable minimum and maximum
quantities for that Delivery Year in the Table under Section 3.1.

3.3.3.4
In case, for an Order in which Customer requires Supplier to Deliver by Book
Transfer Enriched Product with a Feed Component matching the same Origins as the
Feed Material to be Delivered to Supplier by Customer for such Order, Customer
shall notify Supplier of the Origin(s), not later than *****.

3.3.3.5
In case, for an Order, Customer requires Supplier to Deliver by Physical
Delivery the Enriched Product with a Feed Component matching the same Origins as
the delivered Feed Material, Customer shall notify Supplier of the Origin(s),
not later than *****.

3.3.3.6
For all Orders (i.e., whether Delivery is by Book Transfer or by Physical
Delivery), Customer shall notify Supplier of the Delivery location(s) for Feed
Material for the Order not later than *****.

3.4
Assays.

3.4.1
In its Order, Customer may select one or more Assays for Enriched Product in the
range of *****.

3.4.2
In its Order, Customer shall select *****.

3.5
Planning Data.

For planning purposes, Appendix B shows non-binding planning data about the
Assays and quantities of Enriched Product that Customer expects to take during
the Term of the Agreement. *****, Customer shall update this non-binding
planning data *****.


8

--------------------------------------------------------------------------------


RESTRICTED PROPRIETARY INFORMATION
Orano Cycle CONTRACT NO. C18 012 CEN SW 00
USEC CONTRACT NO. EC-SC01-18MI03174




ARTICLE 4 – ENRICHED PRODUCT DELIVERY AND WITHDRAWAL
4.1
Book Transfer Delivery.         

4.1.1
In its Order, Customer may direct Supplier to make a Book Transfer Delivery of
the Enriched Product to (a) the account of Customer or the account of a Client
or other third party at a Fabricator, including *****; or (b) the Customer
Product Account or; (c) subject to the terms of the agreement with Supplier that
governs such account, the account of a Client or other third party on the books
of Supplier.

4.1.1.1
*****, Supplier shall open the Customer Product Account within the accounting
system of the Orano Cycle Enrichment Facility to be used for the Delivery of
Enriched Product under this Agreement.

4.1.1.2
*****.

4.1.1.3
*****.

4.1.1.4
*****.

4.1.2
Where Customer has specified a Book Transfer Delivery in its Order, Supplier
shall, subject to Delivery to, or purchase of Feed Material from, Supplier
pursuant to Article 5, Deliver Enriched Product to Customer by means of a Book
Transfer Delivery to the account, and at the location, specified by Customer in
the applicable Order. Supplier shall give Customer a Notice of the completion of
such Book Transfer Delivery immediately upon the completion of the Book
Transfer.

4.1.3
*****.

4.2
Physical Delivery.

4.2.1
A Physical Delivery of Enriched Product may occur under this Agreement pursuant
to either (a) an Order in which Customer directs Supplier to make a Physical
Delivery to Customer or a Client, or (b) a withdrawal from the Customer Product
Account, in cases where Customer selected a Book Transfer Delivery to the
Customer Product Account in its Order, and subsequently wants to withdraw the
Enriched Product by Physical Delivery from the Customer Product Account. The
applicable Delivery term for a Physical Delivery shall be *****.

*****.
4.2.2
In the case of an Order for Physical Delivery, Customer shall give Supplier the
Order according to the lead time pursuant to Section 3.3.3.

4.2.3
In the case of a withdrawal by Physical Delivery from the Customer Product
Account, Customer shall give Supplier its Withdrawal Notice not later than
*****.

4.2.4
Any requests for sampling and witnessing in accordance with Appendix D shall be
included in the Order or Withdrawal Notice, as applicable.



9

--------------------------------------------------------------------------------

RESTRICTED PROPRIETARY INFORMATION
Orano Cycle CONTRACT NO. C18 012 CEN SW 00
USEC CONTRACT NO. EC-SC01-18MI03174




4.2.5
For each Assay, *****.

4.2.6 Absent consent of Supplier (such consent not to be unreasonably withheld
or delayed): *****.
4.2.7 *****.


4.3    Cylinders.
Customer shall provide the Cylinders for the Physical Delivery pursuant to an
Order, or withdrawal by Physical Delivery from the Customer Product Account, of
Enriched Product under Section 4.2 not later than *****.
For any Book Transfer Delivery under Section 4.1, the Customer shall not provide
Cylinders.


*****.


4.4    Quality and Origin.


4.4.1
All Enriched Product Delivered under this Agreement shall be Conforming Material
lawful and suitable for use in the fabrication of nuclear fuel for commercial
nuclear reactors in Japan, the European Union, the United Kingdom or the United
States.

    
4.4.2
For Enriched Product Delivered by Physical Delivery, the SWU Component of the
Enriched Product shall be French Origin and, subject to Section 5.4, the Feed
Component shall have the same Origin as the Feed Material supplied by Customer
under Article 5.



4.4.3
The Customer acknowledges that the Enriched Product Physically Delivered under
this Agreement is of French Origin, and will be considered as “LEU from France”,
which could be subject to the AD Order on such Enriched Product if imported into
the United States.

4.4.4.
*****.

4.4.5
*****.

4.4.6
For Deliveries by Book Transfer at U.S. Fabricators as per Section 4.1, Supplier
shall Deliver ***** SWU in Enriched Product that will be suitable for use in the
United States as fuel in a U.S. commercial nuclear power reactor without payment
of any tariff stemming from the AD Order or an obligation to reexport the
Enriched Product or fuel within a certain period of time due to the AD Order. In
no event shall Supplier Deliver by Book Transfer in the United States LEU that
is subject to the AD Order or any successor restriction on LEU from France.

4.5
Adjustment.



10

--------------------------------------------------------------------------------

RESTRICTED PROPRIETARY INFORMATION
Orano Cycle CONTRACT NO. C18 012 CEN SW 00
USEC CONTRACT NO. EC-SC01-18MI03174




If ***** 1st of any Delivery Year under this Agreement, should “LEU from France”
still be subject to the AD Order if imported into the United States for sale in
the United States, Supplier shall be entitled to limit the Enriched Product
volumes to be Delivered to a U.S. Fabricator by Book Transfer to not more than
*****.
Supplier shall give Customer Notice of the exercise of Supplier’s right under
Section 4. for a Delivery Year *****. Customer shall have a right to rescind any
pending Order affected by Customer’s Notice if Notice of such rescission is
given to Supplier not later than *****. Rescission does not reduce Customer’s
purchase obligation for the Delivery Year, but instead is intended to give
Customer an opportunity to adjust its plans. Both Parties shall work
cooperatively where Supplier gives Notice of election under this Section 4.5 to
ensure that such election does not disrupt Deliveries of Enriched Product by
Customer to its Clients or of Feed Material by Customer to Supplier.
4.6
Title and Risk of Loss.

4.6.1
Title – Customer Product Account

On the books of Supplier, Customer shall hold at all times title to the Material
credited to the Customer Product Account. This shall not preclude Customer from
holding such title on behalf of its Clients.
4.6.2
Risk of Loss – Customer Product Account

The Parties agree that while Customer holds title to all Enriched Product in the
Customer Product Account, Supplier bears risk of loss to such Enriched Product
at all times until withdrawal from the Customer Product Account.
Risk of loss of such Enriched Product shall pass to Customer when such Enriched
Product is withdrawn from the Customer Product Account by Physical Delivery,
with risk of loss transferring at the moment the Cylinders filled with the
Enriched Product are loaded on board Customer’s vehicle or that of its
subcontractor.


4.6.3
Title and Risk of Loss - Book Transfer

In case of Book Transfer at a Fabricator, title to, and risk of loss of,
Enriched Product shall pass to Customer upon completion of the Book Transfer to
Customer’s account at the Fabricator. If the Parties agree that the Enriched
Product shall be Book Transferred to a third party’s account at the Fabricator,
title and risk of loss shall transfer to the third party upon the completion of
such Book Transfer. In this case, upon completion of the Book Transfer at the
Fabricator, Supplier shall not thereafter be liable to Customer regarding the
quality of the Enriched Product Delivered by Book Transfer anymore.
4.6.4
Title and Risk of Loss – Physical Delivery



11

--------------------------------------------------------------------------------

RESTRICTED PROPRIETARY INFORMATION
Orano Cycle CONTRACT NO. C18 012 CEN SW 00
USEC CONTRACT NO. EC-SC01-18MI03174




Title and risk of loss to Enriched Product Physically Delivered to Customer
shall transfer to Customer upon completion of Supplier’s delivery obligations as
seller in accordance with *****.
4.7    Delayed Delivery.
4.7.1
If for any reason other than (i) a delay excused under Article 9; or (ii) an act
or omission of Customer, or a person acting on Customer’s behalf, Supplier fails
to Deliver the Enriched Product required by this Agreement to Customer by the
Enriched Product Delivery Date or Withdrawal Delivery Date, Supplier shall
reimburse Customer for any reasonable penalty or fee assessed against Customer
by its Client or by a fabricator, as a result of such delay. In addition,
Customer may cancel the Delivery with respect to the Enriched Product that
Supplier failed to Deliver and procure an equivalent amount of substitute
Enriched Product from another source if the failure to Deliver continues for
more than ***** (the “Cure Period”) after the Enriched Product Delivery Date or
Withdrawal Delivery Date, as applicable. For these purposes, procuring
substitute Enriched Product from another source may include obtaining it from a
third party or using Customer’s own inventories as the source of substitute
Enriched Product.

4.7.2
If, pursuant to Section 4.7.1, Customer cancels a Delivery and elects to replace
the Enriched Product that Supplier failed to Deliver with substitute Enriched
Product, the following remedies shall apply:

4.7.2.1
In the case of a Delivery pursuant to an Order, Supplier shall *****.

4.7.2.2
In the case of a Physical Delivery pursuant to a Withdrawal Notice, Supplier
shall reimburse Customer for *****.

4.7.2.3
In all remedies under this Section 4.7.2, Customer shall use its commercially
reasonable efforts to procure substitute Enriched Product on reasonable terms,
conditions, and prices reasonably available to Customer, taking into account the
market conditions prevailing at the time. Following cancellation of a Delivery
pursuant to any of these remedies, Customer shall submit an invoice for *****.

4.7.3
Customer shall not have the right to cancel a Delivery if during the Cure
Period, Supplier is able to procure, and Delivers to Customer, substitute
Enriched Product that complies with the specification defined under this
Agreement.

4.7.4
In addition to its reimbursement obligation under Sections 4.7.1 and 4.7.2,
Supplier also shall reimburse Customer for *****.

4.7.5
If, pursuant to Section 4.7.1, Customer cancels part of or all of a Delivery for
an Order and procures substitute Enriched Product from another source pursuant
to Section 4.7.2, Customer’s purchase obligation shall be reduced by the SWU
Component of the Enriched Product that Supplier failed to Deliver.



12

--------------------------------------------------------------------------------

RESTRICTED PROPRIETARY INFORMATION
Orano Cycle CONTRACT NO. C18 012 CEN SW 00
USEC CONTRACT NO. EC-SC01-18MI03174




4.7.6
Reimbursement under this Section 4.7 shall be Customer’s exclusive remedy for
Supplier’s failure to Deliver Enriched Product under this Agreement; provided
however that such right shall not preclude Customer from exercising any other
remedy under this Agreement.

4.8    *****.

ARTICLE 5 – FEED MATERIAL DELIVERIES
5.1    Required Delivery of Feed Material.
5.1.1
Customer shall have the right to provide the Feed Material to meet its
obligation under Section 5.1.4 by *****.

5.1.2
Customer shall also have the right to provide the Feed Material to meet its
obligation under Section 5.1.4 *****.



5.1.3
*****.

5.1.4
Customer shall ensure that, no later than ***** the Feed Material required to
produce the quantity of Enriched Product to be Delivered by Supplier to Customer
(as determined using Appendix F using the Assay(s) ordered and the Tails Assay
stipulated in the Order) is *****.

5.1.5
*****.

5.1.6
*****. Supplier shall comply with the instructions provided by Customer on or
prior to the applicable Feed Delivery Date concerning the quantity of each
Origin to allocate to the Enriched Product Delivery. If there is an insufficient
quantity of Feed Material of the Origin(s) specified by Customer, Supplier shall
notify Customer and Customer shall promptly designate other Origins to allocate.

5.2    *****.
*****.
*****.
5.3    Late Delivery of Feed Material
5.3.1
If all the required Feed Material for the Delivery of Enriched Product has not
been supplied to Supplier under Section 5.1 by the close of business on the
Enriched Product Delivery Date, Supplier shall, effective on the Enriched
Product Delivery Date, *****.

5.3.2
*****.

5.3.3
With respect to any portion of the Remaining Feed Shortfall that is satisfied by
***** (the “Late Delivered Feed”), Customer may withdraw from the Customer
Product



13

--------------------------------------------------------------------------------

RESTRICTED PROPRIETARY INFORMATION
Orano Cycle CONTRACT NO. C18 012 CEN SW 00
USEC CONTRACT NO. EC-SC01-18MI03174




Account, pursuant to Article 4, Enriched Product containing such Late Delivered
Feed and a corresponding portion of the SWU *****.
5.3.4
*****.

5.3.5
The ***** penalties in Section 5.2 and this Section 5.3 shall not apply if
Customer’s failure to Deliver Feed Material occurs due to reasons excused under
Article 9, but in no event shall Supplier be obligated to Deliver Enriched
Product until the Feed Material for such Enriched Product has been Delivered.

5.3.6
If only a portion of the required Feed Material for the Delivery of Enriched
Product pursuant to the Order has been Delivered by the Feed Delivery Date,
Sections 5.2 and 5.3 shall apply only to an amount of Enriched Product, the Feed
Component of which equals the Feed Shortfall. All other Enriched Product (in
other words, the Enriched Product for which adequate Feed Material has been
Delivered) shall be Delivered, notwithstanding the Feed Shortfall.

5.4
Country of Origin.

5.4.1
Customer shall supply Feed Material of any Origin, except *****, which is not
subject to any restrictions, i.e. which is acceptable for use in commercial
nuclear power reactors in the United States of America and the European Union
without restriction or duty on the Feed Delivery Date.

5.4.2
Supplier shall supply Enriched Product with a Feed Component of any Origin,
except *****, which is not subject to any restrictions, i.e. which is acceptable
for use in commercial nuclear power reactors in the United States of America and
the European Union without restriction or duty on the delivery date.

5.4.3
If Customer notifies Supplier of the Origin of the Feed Material later than the
applicable deadline for such Notice in Section 3.3.3.4 or Section 3.3.3.5, as
applicable, but prior to the Enriched Product Delivery Date, Supplier shall use
its reasonable efforts to Deliver the Enriched Product with the same Origin(s)
of Feed Material provided in Customer’s Notice. However, if Supplier is not in a
position to do so, it shall use Feed Material of another Origin or Origins that
meets the requirements of this Section 5.4 in order to avoid any delay in the
Delivery of the Enriched Product. In such a case, Supplier shall not be liable
to Customer regarding the Origin(s) of the Feed Component of the Enriched
Product and shall notify Customer of the Origin(s) of the Feed Component of the
Enriched Product it shall Deliver.

5.5    Title and Risk of Loss.
5.5.1
Customer shall hold title to all Feed Material Delivered ***** under Section
5.1.1. or ***** under Section 5.1.2, either in its own name or on behalf of its
Client, and Supplier shall at least quarterly provide to Customer a Notice of
the balance of Feed Material to which Customer holds title *****. Once Feed
Material is allocated under



14

--------------------------------------------------------------------------------

RESTRICTED PROPRIETARY INFORMATION
Orano Cycle CONTRACT NO. C18 012 CEN SW 00
USEC CONTRACT NO. EC-SC01-18MI03174




Section 5.1 to Enriched Product to be Delivered pursuant to Customer’s Order,
Customer shall continue to hold title to the allocated Feed Material until
Delivery of the corresponding Enriched Product to Customer or its Client. Upon
such Delivery of Enriched Product, Customer or its Client shall hold title to
the Enriched Product Delivered and such Enriched Product shall be deemed to
include the Feed Material allocated to the Delivery pursuant to Section 5.1.
Accordingly, with respect to the allocated Feed Material ******, this Feed
Material shall be *****.
5.5.2
Supplier shall bear risk of loss of, and shall enjoy the exclusive and
unrestricted right to use, Feed Material ***** under Section 5.1.1 or *****
under Section 5.1.2, and such Feed Material may be commingled and treated as
fungible with other uranium inventories of Supplier. Supplier shall remain
responsible for all Feed Material *****.


ARTICLE 6 – PRICES AND PAYMENT
6.1    Price.
6.1.1.
The Customer shall pay Supplier *****.



6.1.1.1
*****.

6.1.1.2
*****.

6.1.1.3
*****.

6.1.1.4
*****.

6.1.1.5
*****.

6.2    *****.
6.3    Taxes and Other Governmental Impositions.
*****.
6.3.1
*****.

6.3.2
*****.

6.3.3
*****.

6.3.4
*****.

6.3.5
Nothing herein shall require a Party to manage its inventories or modify its
operations except as it deems appropriate in its sole discretion.

6.3.6
*****.



15

--------------------------------------------------------------------------------

RESTRICTED PROPRIETARY INFORMATION
Orano Cycle CONTRACT NO. C18 012 CEN SW 00
USEC CONTRACT NO. EC-SC01-18MI03174




6.3.7
In the event of a change in tax law or regulation after the Effective Date of
the Agreement which was not foreseen by a Party at such date, and which may have
an economic impact that would materially increase the cost to a Party under this
Agreement of the purchase or sale of SWU or the costs of Delivery of Feed
Material, SWU or Enriched Product, such Party may give a Notice to the other
Party, and ***** after receipt of such Notice, the Parties shall endeavor in
good faith to reach an agreement on measures to mitigate such economic impact to
the mutual satisfaction of the Parties.

6.4    Supplier Invoices.
6.4.1
*****, Supplier shall issue to Customer an invoice (a “Delivery Invoice”) for
the SWU Component of the Enriched Product Delivered. For other prices, fees,
charges or costs which Supplier is entitled to charge or collect from Customer
under this Agreement (*****), Supplier shall issue an invoice (an “Other
Invoice”) according to Supplier’s invoicing procedures. A Delivery Invoice and
an Other Invoice are referred to herein individually as an “Invoice” and all
such Delivery Invoices and Other Invoices are referred to herein collectively as
“Invoices”.

6.4.2
All invoiced amounts shall be paid in United States dollars (“USD” or “US$”) and
Euros (“EUR”).

6.4.3
Customer shall pay each Invoice ***** in EUR and ***** in USD ***** by wire
transfer of immediately available funds in accordance with Supplier’s invoice
instructions not later than ***** the “Payment Due Date”).

6.4.4
*****.

6.4.5
*****.

6.4.6
*****.

6.4.7
If Customer fails to pay an invoice in full on, or prior to, the Payment Due
Date, Customer shall pay Supplier interest *****.

6.4.8
*****.

6.4.9
Notwithstanding any other provision of this Agreement, Supplier’s failure to
issue an invoice in accordance with this Section for a payment due to Supplier
shall not be deemed to be a waiver by Supplier of its right to receive such
payment, but the ***** payment period shall run from the date the invoice is
received.

6.5    Customer Invoices.


6.5.1
In the case of charges that can be billed by Customer under this Agreement (for
example, under Section 4.7), an invoice shall be issued according to Customer’s
invoicing procedures.



16

--------------------------------------------------------------------------------

RESTRICTED PROPRIETARY INFORMATION
Orano Cycle CONTRACT NO. C18 012 CEN SW 00
USEC CONTRACT NO. EC-SC01-18MI03174




6.5.2    All invoiced amounts shall be expressed and paid in United States
dollars.
6.5.3
Supplier shall pay each Customer invoice by wire transfer to a U.S. bank of
immediately available funds in accordance with Customer’s invoice instructions
(and without deduction for any amounts owed by Customer with respect to goods
and services not covered by the invoice or for any bank fees or any other
charges) no later than the Payment Due Date (as defined in Section 6.4);

6.5.4
If Supplier fails to pay the invoice in full on, or prior to, the Payment Due
Date, Supplier shall pay Customer interest *****.

6.5.5
*****.

6.5.6
Notwithstanding any other provision of this Agreement, Customer’s failure to
issue an invoice in accordance with this Section shall not be deemed to be a
waiver by Customer of its right to receive payment pursuant to this Agreement,
but the ***** payment period shall run from the date the invoice is received.


ARTICLE 7 – TAILS MATERIAL
Title to Tails Material associated with the Enriched Product Delivered to
Customer under this Agreement shall be transferred to Supplier free of charge at
the Enriched Product Delivery Date and Supplier shall be responsible for storage
and disposal thereof. If, however, Customer wishes to obtain Tails Material, it
shall notify Supplier and the Parties shall work cooperatively to implement such
Delivery under mutually agreed terms and pricing.

ARTICLE 8 – REPRESENTATIONS AND WARRANTIES
8.1    Supplier Representations.
Supplier represents to Customer as follows:
8.1.1
This Agreement is a valid and binding obligation of Supplier, enforceable
against Supplier in accordance with its terms.

8.1.2
Supplier has, or will have at the time required, all necessary licenses and
governmental approvals required to engage in the transactions contemplated by
this Agreement.

8.1.3
All Enriched Product Delivered by Supplier to Customer or a Client under this
Agreement shall be Delivered free and clear of all liens, pledges, encumbrances,
security interests or title claims created by Supplier, its agents or others
acting on its behalf and Supplier shall indemnify, hold harmless and, at
Customer’s option, defend Customer from any claim contrary to the
representations in this Section 8.1.3.

8.1.4
Material credited to the Orano Cycle Feed Account, the Customer Product Account
or any other account at a facility of Supplier or its Affiliate pursuant to a
Book Transfer Delivery shall at all times be free and clear of any lien, pledge,
encumbrance, security interest or other claim arising from or on account of
Supplier or its Affiliates;



17

--------------------------------------------------------------------------------

RESTRICTED PROPRIETARY INFORMATION
Orano Cycle CONTRACT NO. C18 012 CEN SW 00
USEC CONTRACT NO. EC-SC01-18MI03174




and Supplier shall indemnify, hold harmless and, at Customer’s option, defend
Customer from any claim contrary to the representations in this Section 8.1.4.
8.1.5
*****.

8.2    Customer Representations.
Customer represents to Supplier as follows:
8.2.1
This Agreement is a valid and binding obligation of Customer, enforceable
against it in accordance with its terms.

8.2.2
Customer has, or will have at the time required, all necessary licenses and
governmental approvals required to engage in the transactions contemplated by
this Agreement.

8.2.3
Material credited to the Orano Cycle Feed Account shall at all times be free and
clear of any lien, pledge, encumbrance, security interest or other claim that
could impair Supplier’s right to the exclusive use of such Material and shall be
free and clear of any lien, pledge, encumbrance, security interest or other
claim that could impair Supplier’s right to produce Enriched Product with such
Material for Delivery to Customer; and Customer shall indemnify, hold harmless
and, at Supplier’s option, defend Supplier from any claim contrary to the
representations in this Section 8.2.3.

8.3    Supplier Warranties.
8.3.1
Supplier warrants to Customer that Enriched Product Delivered by Supplier to
Customer pursuant to Article 4 shall be Conforming Material and shall also
conform to the quantity and Assay ordered and to the Origin requirements in
Article 4. Replacement by Supplier in accordance with the terms of this
Agreement of Enriched Product that fails to meet this warranty and payment by
Supplier of any costs provided for in Section 4.7 shall be Customer’s exclusive
remedies for (i) any breach of this warranty by Supplier or (ii) Supplier’s
failure to Deliver Enriched Product in accordance with the terms of this
Agreement; provided, that, *****, replacement shall not be required in the event
Customer procures substitute Enriched Product from another source pursuant to
Section 4.7.

8.3.2
Supplier warrants to Customer that Supplier is authorized to use ***** by
Supplier to Customer under Article 5.

8.3.3
Supplier warrants to Customer that Supplier shall not impair or diminish
Customer’s right to title to, and ownership of, all of Customer’s Material
whether or not processed and/or held for processing while in Supplier’s
possession, care, custody or control, and shall not issue a document of title
purporting to convey ownership of Customer’s Material to a third party. Supplier
shall indemnify, hold harmless and, at Customer’s option, defend Customer from
any claim, liability, cost or expense, including reasonable attorney’s fees
incurred in defending itself against such claim, liability,



18

--------------------------------------------------------------------------------

RESTRICTED PROPRIETARY INFORMATION
Orano Cycle CONTRACT NO. C18 012 CEN SW 00
USEC CONTRACT NO. EC-SC01-18MI03174




cost or expense, arising from a breach of this warranty, up to the Replacement
Value of the affected Customer’s Material as of the date of such breach by
Supplier.
8.4    Supplier Affiliates.
Supplier warrants that all of its Affiliates shall comply with the
representation and warranties of Supplier as if made by such Affiliates to
Customer. Supplier shall indemnify, hold harmless and, at Customer’s option,
defend Customer from any claim, liability, cost or expense, arising from a
breach of any of these representations and warranties by Supplier’s Affiliate,
up to the amount that Supplier would be required to pay if Supplier itself had
breached the applicable representation or warranty.
8.5    Disclaimer.    
EACH PARTY’S EXPRESS REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS AGREEMENT
ARE EXCLUSIVE AND IT MAKES NO OTHER WARRANTY, EXPRESS OR IMPLIED, INCLUDING ANY
REPRESENTATION OR WARRANTY (A) OF MERCHANTABILITY; (B) OF FITNESS FOR ANY
PARTICULAR PURPOSE; (C) ARISING FROM COURSE OF DEALING OR USAGE OF TRADE; OR (D)
THAT MATERIAL DELIVERED BY SUCH PARTY WILL NOT RESULT IN INJURY OR DAMAGE WHEN
USED FOR ANY PURPOSE.
8.6
Transferability. All Supplier warranties in this Agreement regarding Enriched
Product shall be transferable to the third parties to whom Customer shall convey
or transfer such Enriched Product (each a “Transferee”), provided that (i)
Customer notifies Supplier of the identity of such Transferee in the Order given
pursuant Section 3.3 or the Withdrawal Notice given pursuant to Article 4, or
(ii) if Customer does not provide such identity in the Order or Withdrawal
Notice, Customer provides the name of such third party or parties to Customer
prior to Acceptance, provided that the Acceptance (as defined in Appendix D)
occurs no later than ***** and identifies the specific Cylinders containing such
Enriched Product. For the avoidance of doubt, the transferred warranties shall
only apply to the Enriched Product Delivered by Supplier.


ARTICLE 9 – FORCE MAJEURE
9.1    Excused Delays.
A Party shall not be liable for any expense, loss or damage resulting from delay
in, or prevention of, performance of its obligations under this Agreement to the
extent due to a cause beyond the reasonable control (a “Force Majeure”) of that
Party (the “Affected Party”) which may include (but only to the extent they are
beyond the reasonable control of the Affected Party) but is not limited to the
following: fires; floods; explosions; acts of God; strikes; labor disputes; war;
insurrection or riots; sabotage; terrorist acts; transportation delays; acts or
failures to act of governmental authorities, third parties, or the other Party
(irrespective of whether excused); or inability to secure labor, materials,
equipment or utilities. A delay in, or prevention of, performance of obligations
resulting from the failure of a subcontractor engaged specifically to provide
goods and services for this Agreement


19

--------------------------------------------------------------------------------

RESTRICTED PROPRIETARY INFORMATION
Orano Cycle CONTRACT NO. C18 012 CEN SW 00
USEC CONTRACT NO. EC-SC01-18MI03174




(as distinct from suppliers who provide utilities and other goods or services
that are not specific to this Agreement) may only be claimed as a Force Majeure
if the cause of the subcontractor’s failure to perform was beyond the
subcontractor’s reasonable control. In the event of any delay or prevention of
performance arising by reason of a Force Majeure, the time for performance shall
be extended by a period of time equal to the time lost by reason of such delay
or prevention of performance. Notwithstanding the above, in no event shall a
Force Majeure excuse either Party from the obligation to pay money when due
under this Agreement, or require the Affected Party to settle any labor
difficulty except as the Affected Party, in its sole discretion, determines
appropriate.
9.2    Notification.
The Affected Party shall notify the other Party, in writing, of the Force
Majeure for which excuse is claimed under Section 9.1 and the expected duration
of the resultant delay within a reasonable period of time after it appears that
the Force Majeure is likely to prevent or delay the performance of the Affected
Party’s obligation under this Agreement, and the Affected Party shall use
reasonable efforts to keep the other Party informed of any change in the facts
set forth in the Notice.
9.3    Delayed Deliveries.    
If a Force Majeure other than an act or omission of Customer or Customer’s
agent, contractor or a person acting on Customer’s behalf (irrespective of
whether such act or omission is excused) prevents Supplier from Delivering
Enriched Product hereunder for more than *****, Customer shall have the option
to cancel up to the quantity that Supplier has been unable to Deliver and to
procure the canceled quantity of Enriched Product from another source, without
cost or liability to or by Supplier. If, however, Supplier provides Notice prior
to the end of such ***** period that it can resume performance before the end of
such period, Customer shall take Delivery of the previously canceled quantity of
Material from Supplier. If Customer elects to cancel pursuant to the first
sentence of this Section 9.3, Customer's minimum commitment as specified in
Article 3 for the Delivery Year in which Delivery of the delayed Enriched
Product was to have been made shall be reduced accordingly. Further, the Feed
Material allocated to the cancelled Delivery pursuant to Section 5.1 shall no
longer be subject to such allocation, and instead, shall be returned to Customer
at a Converter in North America where it can be used to procure substitute
Enriched Product from a third party. If not returned to Customer within *****,
Supplier shall *****.



ARTICLE 10 – NUCLEAR LIABILITY
10.1
Responsibility and Indemnification

10.1.1
Regarding Physical Delivery of Material ***** and also regarding Physical
Delivery by Supplier further to a Book Transfer Delivery, Supplier shall be
responsible for, and shall hold harmless and fully indemnify Customer under the
conditions and within the limit of the Paris Convention and of the provisions of
Chapter VII of Title IX – Book V of the French Environmental Code applicable to
third party nuclear liability in respect of, any and all risk of injury to third
parties or damage to third party property arising



20

--------------------------------------------------------------------------------

RESTRICTED PROPRIETARY INFORMATION
Orano Cycle CONTRACT NO. C18 012 CEN SW 00
USEC CONTRACT NO. EC-SC01-18MI03174




from any nuclear incident (as defined in the Paris Convention) at the Orano
Cycle Facility, or during transportation of Material up to the moment the
Material:
(a)
enters the boundary of the Fabricator facility when located in a country that is
a contracting party to the Paris Convention, or



(b)
enters the territorial limits (including territorial waters) of the country of
the Fabricator facility when such country is not a contracting party to the
Paris Convention.



10.1.2 Customer shall be responsible for, and Customer shall hold harmless and
fully indemnify Supplier in respect of, any and all risk of injury to third
parties or damage to third party property arising from any nuclear incident (as
defined in the Paris Convention) caused by Material Physically Delivered to
Customer at an Orano Cycle Facility, during the portion of transportation by
Customer from the moment such Material has left the territorial limits of the
Paris Convention up to a Fabricator facility located in a country that is not a
contracting party to the Paris Convention but before such Material arrives at
 the boundary of such facility.


Further, Customer agrees not to ship the Enriched Product to any facility
outside the territory of the Paris Convention other than a Fabricator unless the
operator of such other facility either (i) under applicable law is responsible
for any and all risk of injury to third parties or damage to third party
property arising from any nuclear incident (as defined in the Paris Convention)
occurring at such facility or (ii) has agreed to indemnify Customer and its
suppliers (under a definition that includes Supplier) for such risk.


10.1.3
“Paris Convention” shall mean the Convention on Third Party Liability in the
Field of Nuclear Energy signed in Paris on July 29, 1960.

10.1.4 Nothing herein shall be deemed to limit any greater financial or legal
protection afforded to a Party under applicable law or the Paris Convention.
10.1.5
The allocation of liability in this Section 10.1 is without prejudice to the
liability of a Fabricator under the laws or treaties applicable to it, or to the
liability of an insurer under any indemnifications or policy of insurance
applicable at the Fabricator facility or during transportation to or from such
facility, which laws, treaties, indemnifications and insurance in all cases
shall be deemed primary over any indemnification provided by a Party under this
Section 10.1.

10.2    Waiver of Liability.
In no event shall a Party or its directors, officers, employees, suppliers,
agents or Affiliates or the directors, officers, employees or suppliers of such
directors, officers, employees, suppliers, agents or Affiliates (collectively,
the “Protected Party”) be liable to the other Party or its directors, officers,
employees, suppliers, Affiliates or agents for loss of, or damage to


21

--------------------------------------------------------------------------------

RESTRICTED PROPRIETARY INFORMATION
Orano Cycle CONTRACT NO. C18 012 CEN SW 00
USEC CONTRACT NO. EC-SC01-18MI03174




property of the other Party or its Affiliates resulting from a Nuclear Incident
involving Material Delivered to the other Party by the Protected Party under
this Agreement and occurring after the point at which risk of loss for such
Material transferred to the other Party.

ARTICLE 11 – OTHER LIABILITY
11.1    Limitation of Liability.
11.1.1
Neither Party shall be liable to the other Party for any incidental,
consequential, special, exemplary, penal, indirect or punitive damages of any
nature arising out of or relating to the performance or breach of this Agreement
including, but not limited to, replacement power costs, loss of revenue, loss of
business opportunities, loss of anticipated profits or loss of use of, or damage
to, plant or other property; provided, however, that expenses, penalties or
other charges incurred by a Party that are expressly reimbursable under this
Agreement by the other Party shall not be considered “damages” for purposes of
this Section 11.1.1.

11.1.2
Either Party’s maximum liability for any claims arising out of or relating to
the performance or breach of this Agreement (including, without limitation,
claims under Section 4.7), whether based upon contract, tort (regardless of
degree of fault or negligence), strict liability, warranty, or otherwise, shall
in no event exceed an amount *****. However, this Section 11.1.2 shall not limit
the liability of Supplier to Customer under Section 11.1.4 to pay the
Replacement Value of Material for which Supplier bears the risk of loss or the
liability for failure to return under this Agreement or for any failure of a
Party to comply with its obligations under Article 10.

11.1.3
Subject to Section 11.1.6, either Party’s maximum aggregate liability for all
claims arising out of or relating to the performance or breach of this
Agreement, other than a failure to perform the obligation to purchase or sell
SWU, or to Deliver Enriched Product, shall be limited to *****. This liability
limitation also shall not limit the liability of Supplier for the cost of
replacement (based on Replacement Value) of Feed Material, or Enriched Product
pursuant to Section 11.1.4.

11.1.4
In the event of loss or damage to Customer’s Material for which Supplier bears
the risk of loss, or in the event Supplier fails to return Material to Customer
***** under Section 4.7, Section 9.3 or Section 14.3 or Supplier breaches its
warranty in Section 8.3.3, Customer shall have the right to procure replacement
Material or seek compensation for the impaired value of Customer’s Material and
Supplier shall pay up to the Replacement Value of Customer’s Material, as
determined on the date of such loss, damage, failure to return or breach, to
cover the reasonable costs of such replacement or compensation.

11.1.5
All claims that a Party (the “Claiming Party”) may have against the other Party,
whether based upon contract, tort (regardless of degree of fault or negligence),
strict liability, warranty, or otherwise, for any losses or damages arising out
of, connected with, or resulting from the performance or breach of this
Agreement shall be limited to specifically identified written claims submitted
by the Claiming Party to the other



22

--------------------------------------------------------------------------------

RESTRICTED PROPRIETARY INFORMATION
Orano Cycle CONTRACT NO. C18 012 CEN SW 00
USEC CONTRACT NO. EC-SC01-18MI03174




Party prior to the expiration of one (1) year after the Claiming Party knows or
should have known of the occurrence of the event or the first of a series of
events which gives rise to the claim; provided, however, that this one (1) year
limit shall not (i) bar any counterclaim, setoff or similar cause of action
asserted subsequent to the expiration of such one (1) year limit in response to
any written claim submitted prior thereto; nor (ii) be construed as extending or
waiving any shorter statute of limitations applicable to any claim,
counterclaim, or setoff.
11.1.6
Nothing in this Section 11.1 (other than Section 11.1.1 in the case of item (ii)
and (iii) hereof) shall be construed as limiting the liability of a Party (i)
for any failure to comply with Article 10; (ii) to purchase or sell the
quantities of SWU required to be purchased hereunder; (iii) to pay the Price per
SWU for the SWU Component of Enriched Product Delivered hereunder or any cost or
charge that is specifically payable by such Party under this Agreement,
including the Replacement Value of Feed Material, or any indemnity provision
hereof; or (iv) for willful misconduct or gross negligence.

11.2    Effect of Acceptance.
Supplier’s obligation to Physically Deliver Conforming Material of the Assay(s)
required by this Agreement shall be deemed to have been satisfied upon
Acceptance of such Material by Customer in accordance with Appendix D. After
Acceptance of Material Physically Delivered to Customer, Supplier shall have no
responsibility for damages or other claims arising from such Material except to
the extent provided in Section 10.1.1 with respect to nuclear incidents
occurring in the territory of a contracting party to the Paris Convention.
11.3    Scope of Protection.
The provisions of this Article and of the other Articles of this Agreement that
provide for limitation or protection against liability of a Party shall (i) also
protect such Party’s agents, and, to the extent they are acting on behalf of
such Party, such Party’s Affiliates, contractors, subcontractors, suppliers and
vendors of every tier; (ii) apply to the full extent permitted by law and
regardless of fault; and (iii) survive termination or suspension of this
Agreement, as well as the fulfillment of the obligations of the Parties
hereunder.

ARTICLE 12 – GOVERNMENTAL AUTHORIZATIONS AND REQUIREMENTS
12.1
Each Party shall (i) obtain (or cause its agents to obtain) all permits,
licenses or approvals required for performance of its obligations under this
Agreement, including any special nuclear material licenses and those required
for the possession, storage and transportation of Material; and (ii) comply with
all applicable treaties, conventions and similar international agreements to
which the United States or France is a party.

12.2
The Delivery of Enriched Product is subject to the granting of an export license
by the relevant French Authorities. This Agreement shall be subject to such
reasonable actions as each Party may make in order to comply with any applicable
law, regulation, ruling, or request of their respective authorities. In the
event of occurrence of prohibition of export or



23

--------------------------------------------------------------------------------

RESTRICTED PROPRIETARY INFORMATION
Orano Cycle CONTRACT NO. C18 012 CEN SW 00
USEC CONTRACT NO. EC-SC01-18MI03174




of import due to a French or U.S. governmental authority, then the Parties shall
promptly confer to determine the consequences of the situation. The Parties
shall not be held liable in case of prohibition of export or of import under
this Agreement; provided, however, that such a prohibition shall not excuse
Supplier from its obligation to Deliver by Book Transfer to the extent Supplier
holds sufficient inventory of Enriched Product in the country where Book
Transfer is to be made to permit the completion of the Book Transfer or to the
extent the prohibition does not constitute a Force Majeure for which Supplier
can claim excuse under Article 9 hereof.



ARTICLE 13 – ENTIRE AGREEMENT; TERMINATION OF PRIOR AGREEMENTS
The terms and conditions set forth herein are intended by Customer and Supplier
to constitute the final, complete and exclusive statement of their agreement,
and all prior proposals, communications, negotiations, understandings,
representations, contracts and agreements, whether oral or written, relating to
the supply of the Enriched Product that is subject to this Agreement (the “Prior
Agreements”), are hereby terminated and superseded. The Parties hereby mutually
release each other from any claim, liability or obligation under or arising from
such terminated Prior Agreements other than any agreement of confidentiality
arising from such Prior Agreements. The executed agreements between the Parties
as of the Effective Date, including the agreement cited in Section 1.32, are not
Prior Agreements and are not terminated and superseded. *****.

ARTICLE 14 – TERMINATION AND SUSPENSION
14.1    Right to Terminate.
14.1.1
In addition to any other rights it may have and subject to applicable law, a
Party shall have the right, at no cost to the either Party, to terminate or
suspend this Agreement in whole or in part, by Notice to the other Party, in the
event the other Party enters into any voluntary or involuntary receivership,
bankruptcy or insolvency proceeding, other than a proceeding under Chapter 11 of
the United States Bankruptcy Code; provided, however, that in the case of an
involuntary proceeding, the right to terminate or suspend shall arise only if
the proceeding has not been dismissed within *****. In addition, Customer’s
obligations under this Agreement to take Delivery of Enriched Product shall be
deemed suspended if Supplier’s right to Deliver Enriched Product expires or is
suspended or terminated by any governmental authority having the power to take
such action. The Parties shall promptly discuss the situation to clarify the
extent and impact of the suspension of Customer’s obligations and to agree upon
a date for resumption of Delivery, if applicable.

14.1.2
In addition to (and without limiting) any other rights it may have under this
Agreement (including under Section 4.7, 5.3 or 9.3) and subject to applicable
law, a Party (a “Suspending/Terminating Party”) shall have the right, at no cost
to such Suspending/Terminating Party, to terminate or suspend this Agreement in
whole or in part, by Notice to the other Party (a “Breaching Party”), in the
event:



24

--------------------------------------------------------------------------------

RESTRICTED PROPRIETARY INFORMATION
Orano Cycle CONTRACT NO. C18 012 CEN SW 00
USEC CONTRACT NO. EC-SC01-18MI03174




14.1.2.1
the Breaching Party fails to perform its material obligations under this
Agreement other than a failure to perform attributable to a cause meeting the
definition of Force Majeure in Section 9.1 (each, a “Material Breach”); and

14.1.2.2
the Terminating Party delivers Notice of such breach to the Breaching Party (the
"Material Breach Notice"); and

14.1.2.3
the Breaching Party (A) fails to timely and fully complete any remedy for such
Material Breach provided in this Agreement (e.g., Section 4.7), or (B) if no
remedy is provided in this Agreement, does not cure the Material Breach *****
after it receives the Material Breach Notice; provided, such failure to complete
the remedy or to cure the Material Breach is not attributable to a cause meeting
the definition of Force Majeure in Section 9.1.

For these purposes, a Material Breach shall not include any failure to perform
that does not materially reduce the financial benefits of this Agreement for the
Suspending/Terminating Party.
14.1.3
A Party that has delivered a Material Breach Notice shall have the right to
suspend its obligations under this Agreement, but may not exercise such right
until (i) it has notified the Breaching Party of its intention so to do (the
"Suspension Warning Notice"); and (ii) the Breaching Party has failed to cure
the Material Breach ***** after receiving such Suspension Warning Notice with
respect to a Material Breach of this Agreement or such shorter Cure Period as
may be provided in this Agreement (for example, in Section 4.7.1).

14.2    Obligations upon Termination, Suspension or Expiration.
A Party shall not be required to purchase or sell SWU on or after the effective
date of any termination, suspension or expiration of this Agreement. Customer
shall deliver Feed Material, and pay Supplier for SWU sold in connection with
Deliveries of Enriched Product completed before such date.
14.3    Return of Material.
14.3.1
No later than ***** after the effective date of any termination or expiration of
this Agreement, Supplier and Customer shall agree upon terms for the return of
any Material remaining in the Orano Cycle Feed Account or the Customer Product
Account. In case of termination of this Agreement for a reason attributable to a
Party, that Party shall *****.

14.3.2
If, for any reason, Supplier is not willing to agree to terms for such a return,
Customer shall have the replacement rights set forth in Section 11.1.4.

14.3.3
If, for any reason, Customer is not willing to agree to terms for such a return,
Supplier shall send Customer a request to agree, with its best and final offer
of terms. If



25

--------------------------------------------------------------------------------

RESTRICTED PROPRIETARY INFORMATION
Orano Cycle CONTRACT NO. C18 012 CEN SW 00
USEC CONTRACT NO. EC-SC01-18MI03174




Customer thereafter fails to agree ***** after receiving Supplier’s request,
Supplier may *****.

ARTICLE 15 – ASSIGNMENT AND TRANSFER OF INTEREST
15.1    General.
Except as provided in this Article 15, this Agreement shall not be assigned by
either Party without the prior written consent of the other Party, which consent
shall not be unreasonably withheld.
15.2    Permitted Assignments.
15.2.1
A Party’s consent shall not be required for an assignment by the other Party of
this Agreement as collateral for financing of the other Party’s business, or for
an assignment of the other Party’s right to receive any payment owed to the
assigning Party hereunder, or any further assignment thereof, provided that the
assignee receives no greater rights under this Agreement than the assignor and
the other Party remains the primary obligor under the Agreement following the
assignment subject to the assignee’s right to perform in the event of
enforcement of its lien.

15.2.2
A Party’s consent shall not be required for an assignment (in whole or in part)
by the other Party to its Affiliate, to an entity that succeeds to substantially
all of the assets or business of the assigning Party or, in the case of an
assignment by Customer, a trust, corporation, or other entity utilized by
Customer for purposes of financing the acquisition, use and/or maintenance of
Enriched Product or nuclear fuel; provided that (i) the assignor notifies the
non-assigning Party in writing that this Agreement has been assigned; (ii) the
assignee notifies the non-assigning Party in writing that it agrees to be bound
by this Agreement; (iii) the assignee’s rights and obligations hereunder shall
be subject to any defenses or claims of the non-assigning Party under this
Agreement; (iv) the assignment does not reduce the amount of SWU sold, or
Enriched Product Delivered, under this Agreement; and (v) the assigning Party
shall not be released from its obligations under this Agreement.

15.2.3
Neither the disposition of a Party’s stock nor a transfer of ownership of such a
Party (whether in whole or in part) by merger or otherwise shall be construed as
an assignment or otherwise require consent of the other Party.





15.3    Successors.
Subject to Sections 15.1 and 15.2, this Agreement shall be binding upon and
shall inure to the benefit of the legal representatives, successors and
permitted assigns of the Parties hereto.


26

--------------------------------------------------------------------------------


RESTRICTED PROPRIETARY INFORMATION
Orano Cycle CONTRACT NO. C18 012 CEN SW 00
USEC CONTRACT NO. EC-SC01-18MI03174




ARTICLE 16 – CONFIDENTIALITY
16.1    Restricted Proprietary Information.
16.1.1
Except as provided in Section 16.1.3, Supplier and Customer shall treat this
Agreement, its terms and conditions, and appendices, including all
modifications, and all related communications as “Restricted Proprietary
Information.”

16.1.2
Except as provided in Section 16.1.3 a Party shall not disclose any part of such
Restricted Proprietary Information to any other person or entity other than
officers, directors, or employees of a Party, and accountants, bankers, and
legal counsel acting on behalf of such Party (provided such accountants,
bankers, and legal counsel have agreed in writing to maintain such Restricted
Proprietary Information in confidence or are otherwise subject to an obligation
of confidentiality that will provide at least the level of protection afforded
by this Article 16), without the prior written consent of an authorized
representative of the other Party (which consent shall not be unreasonably
withheld), except as such disclosure may be required (i) by court order,
subpoena, or other appropriate governmental authority or to meet legal reporting
obligations to a government agency or a Party’s shareholders under, for example,
the rules of the U.S. Securities and Exchange Commission; (ii) to fulfill
obligations under this Agreement (including communications by either Party with
Fabricators, transporters or others concerning matters necessary to effect a
Delivery of Material or a payment required under this Agreement) or obligations
under a Party’s agreements with financial institutions; or (iii) to enforce
either Party’s rights hereunder. In all cases under this Section 16.1.2, the
disclosing Party shall take reasonable precautions to protect the
confidentiality of the disclosed Restricted Proprietary Information. Further, if
disclosure of Restricted Proprietary Information is required under item (i)
above, the disclosing Party shall promptly notify the other Party of the
requirement and shall take such further measures as necessary to minimize or
oppose the disclosure, if requested by the other Party.

16.1.3
Following execution of this Agreement, the Parties shall agree upon the terms
that Customer may share on a confidential basis with a Client or its agents on a
confidential basis to the extent Customer deems necessary to ensure performance
of this Agreement or deliver and/or sell the Material provided by Supplier under
this Agreement. Subject to further review of details of these provisions by each
Party, it is the Parties’ intention that these terms shall include the
Restricted Proprietary Information in Articles 1 and 4 and Appendices C and D,
which is relevant to the Delivery of Enriched Product to such Client or the
handling of such Delivery by its agents and not commercially sensitive.

16.2    Applicability.
The provisions of this Article are applicable to all officers, directors,
employees, and agents of each Party and its Affiliates. Each Party shall be
responsible for ensuring the compliance with the terms hereof by all such
officers, directors, employees, and agents.


27

--------------------------------------------------------------------------------


RESTRICTED PROPRIETARY INFORMATION
Orano Cycle CONTRACT NO. C18 012 CEN SW 00
USEC CONTRACT NO. EC-SC01-18MI03174




ARTICLE 17 – DISPUTE RESOLUTION
17.1    Disputes.
17.1.1
This Article 17 shall provide the exclusive means of resolving any other
dispute, claim, controversy or failure to agree arising out of, relating to, or
connected with this Agreement or the breach, termination, or validity thereof (a
“Dispute”).

17.1.2
Either Party may invoke the provisions of this Article by giving Notice thereof
to the other Party with a detailed description of the matters involved in the
Dispute. The Parties shall attempt to resolve such Dispute through good faith
negotiations, including one or more meetings between senior executive
representatives of the Parties, during the ***** following such Notice. The
***** for negotiation may be shortened or lengthened by mutual agreement. The
failure to conduct such negotiations for any reason shall not bar the referral
of the Dispute to arbitration pursuant to the remaining provisions of this
Article.

17.2
Arbitration Rules.

Any Dispute that the Parties have not resolved within the ***** period in
Section 17.1 (or with respect to which either Party elects to forego
negotiations under Section 17.1) shall be finally settled under the Rules of
Arbitration of the International Chamber of Commerce (the “Rules”) by three (3)
arbitrators (the “Tribunal”) appointed as follows: Each Party shall appoint one
of the arbiters, and the third arbiter shall be selected in accordance with the
Rules. The seat of the arbitration shall be Stockholm, Sweden. The Parties shall
use their reasonable efforts to select an arbitrator who has experience in
complex commercial matters involving the application of Swedish Law.
17.3    Hearings and Award.
All hearings shall be held, if possible, within ***** following the appointment
of the arbitrator. At a time designated by the Tribunal, each Party shall
simultaneously submit to the Tribunal and exchange with each other its final
proposed award, and in rendering the final award, the Tribunal shall be limited
to choosing the award proposed by one Party or the other, in either case without
modification; provided, however, that in no event shall the Tribunal award any
damages prohibited under Article 11 hereof, or make any award that is otherwise
inconsistent with the terms and conditions of this Agreement or exceeds the
***** caps on liability imposed hereunder. Unless the Tribunal determines that
extraordinary circumstances require additional time or both Parties jointly
request an extension in writing, the Tribunal shall issue the final and binding
award, which shall not be subject to appeal, no later than ***** after
completion of the hearings, and judgment on any award may be entered in any
court having jurisdiction thereof. Nothing herein shall limit the rights of
either Party under the 1958 United Nations Convention on the Recognition and
Enforcement of Foreign Arbitral Awards.
17.4    Notice.


28

--------------------------------------------------------------------------------

RESTRICTED PROPRIETARY INFORMATION
Orano Cycle CONTRACT NO. C18 012 CEN SW 00
USEC CONTRACT NO. EC-SC01-18MI03174




Each Party consents to service of the Notice of arbitration, and any other paper
in the arbitration or in any proceeding brought pursuant to this Agreement, by
registered mail or personal delivery at its address specified in Article 18.
17.5    Confidentiality.
The fact that either Party has invoked the provisions of this Article 17, the
arbitration proceedings and related communications or disclosures, and the
decision of the Tribunal, shall all be considered Restricted Propriety
Information under Article 16, and the Parties shall ensure that the Tribunal
agrees not to make disclosure of any Restricted Proprietary Information that
would not be permitted to be disclosed by a Party under the terms of Article 16.
17.6    Binding Upon Successors.
This agreement to arbitrate and any award made hereunder shall be binding upon
the successors and assigns and any trustee or receiver of each Party.
17.7    Effect of Arbitration on Performance.
The fact that either Party has invoked the provisions of this Article 17 shall
not relieve either Party of any obligations it may otherwise have to continue
performance in accordance with the provisions of the Agreement.
17.8    Waiver.
To the extent either Party has or hereafter may acquire any immunity (including
sovereign immunity) from jurisdiction of any court or from any legal process
(whether through service or notice, attachment prior to judgment, attachment in
aid of execution, execution or otherwise) with respect to itself or its
property, such Party hereby irrevocably waives such immunity in respect of its
obligations and liabilities under, or in connection with, this Agreement.
17.9    Costs.
Each Party shall *****.


29

--------------------------------------------------------------------------------


RESTRICTED PROPRIETARY INFORMATION
Orano Cycle CONTRACT NO. C18 012 CEN SW 00
USEC CONTRACT NO. EC-SC01-18MI03174




ARTICLE 18 – NOTICES AND ADDRESSES
18.1    Notices.
Any notice, request, demand, claim or other communication related to this
Agreement (a “Notice”) must be in writing and delivered by hand, registered mail
(return receipt requested), overnight courier, or transmitted by electronic mail
if a confirming copy is promptly delivered to the other Party by one of the
foregoing methods (or by first class mail) at the following addresses and
numbers:
Customer:
United States Enrichment Corporation
c/o Centrus Energy Corp.
6901 Rockledge Drive
Bethesda, Maryland 20817
ATTENTION: Vice President, Sales and Chief Marketing Officer
Electronic mail: donelsonj@centrusenergy.com


Supplier:
Orano Cycle Site du Tricastin - BP 16
26702 Pierrelatte Cedex
FRANCE
ATTENTION: Sandra Mateos
Electronic mail: sandra.mateos@orano.group


Either Party may change its address, including electronic mail address, for
receiving Notices by giving Notice of such change to the other Party no later
than thirty (30) Business Days prior thereto.


18.2    Giving of Notice.
All Notices shall be deemed given upon actual receipt thereof. Compliance with
Section 18.1 for a particular Notice shall be deemed waived if the other Party
acknowledges actual receipt of the Notice by one of the means in Section 18.1.

ARTICLE 19 – GENERAL
19.1    Governing Law.
The validity, performance, and all matters relating to interpretation and effect
of this Agreement and any amendment hereto shall be governed by the laws of
Sweden.
19.2    Captions and Headings of No Effect.
The captions and headings in this Agreement are inserted for convenience only
and shall not affect the interpretation or construction of this Agreement or any
provision hereof.
19.3    Invalid or Unenforceable Provisions.


30

--------------------------------------------------------------------------------

RESTRICTED PROPRIETARY INFORMATION
Orano Cycle CONTRACT NO. C18 012 CEN SW 00
USEC CONTRACT NO. EC-SC01-18MI03174




If any provision of this Agreement is or becomes invalid or unenforceable, the
remainder of this Agreement shall not be affected. Any provision of this
Agreement that is prohibited or unenforceable in any jurisdiction shall, only as
to such jurisdiction, be ineffective only to the extent of the prohibition or
unenforceability. The Parties shall cooperate to negotiate mutually acceptable
terms to replace any invalid or unenforceable provision.
19.4    No Waiver.
The failure of either Party to enforce any of the provisions of this Agreement,
or to require at any time strict performance by the other Party of any of the
provisions hereof, shall in no way be construed to be a waiver of such
provisions, nor in any way to affect the validity of this Agreement or any part
hereof, or the right of such Party thereafter to enforce each and every such
provision.
19.5    Contractors.
19.5.1
A Party may fulfill its obligations under this Agreement through one or more
contractors. No such contractor and/or subcontractor is authorized to modify the
terms of this Agreement, waive any requirement hereof, or settle any claim or
dispute arising hereunder.

19.5.2
References in this Agreement to the liability of a Party for its negligence or
intentional acts shall be deemed to include the negligence or intentional acts
or omissions of the Party’s contractors, subcontractors, employees, or agents
if, under applicable law, the Party would be vicariously liable for such acts or
omissions.

19.6    Survival.
This Article and the provisions set forth in Articles 1, 7 (first sentence only)
8, 9, 10, 11, 13, 16, 17 and 18; and Sections 5.4, 5.5, 6.2, 6.3, 6.4, 6.5, 14.2
and 14.3 and the Appendices (Appendices shall survive for twelve (12) months
following the month the Agreement terminates or expires) shall survive
termination or expiration of this Agreement.
19.7    Amendment.
No modification or amendment of this Agreement shall be effective unless it is
in writing and signed by both Parties.


31

--------------------------------------------------------------------------------

RESTRICTED PROPRIETARY INFORMATION
Orano Cycle CONTRACT NO. C18 012 CEN SW 00
USEC CONTRACT NO. EC-SC01-18MI03174




19.8    No Third Party Beneficiaries.
Except where the Agreement specifically states otherwise (for example, in
Section 11.3), nothing in this Agreement shall be interpreted as creating any
right of enforcement of any provision herein by any person or entity that is not
a Party to this Agreement.
19.9    Consent to be Reasonably Given.
Where a Party must give its consent under this Agreement, such consent may not
be unreasonably withheld or delayed unless the Agreement provides that such
consent is at the sole discretion of such Party.
19.10    Execution in Counterparts.
This Agreement may be executed in any number of counterparts, each of which when
so executed shall be deemed to be an original and all of which taken together
shall constitute one and the same agreement. Signature pages may be detached
from multiple separate counterparts and attached to a single counterpart so that
all signature pages are attached to the same document.


IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be signed
in two (2) originals by their duly authorized officers as of the Effective Date.
Orano Cycle                        UNITED STATES ENRICHMENT
CORPORATION
By: /s/     Philippe T. Knoche                By: /s/ Daniel B. Poneman
Name: Philippe T. Knoche                Name: Daniel B. Poneman
Title: Chief Executive Officer             Title: President and Chief Executive
Officer





32

--------------------------------------------------------------------------------


RESTRICTED PROPRIETARY INFORMATION
Orano Cycle CONTRACT NO. C18 012 CEN SW 00
USEC CONTRACT NO. EC-SC01-18MI03174




APPENDIX A: ORDER FOR DELIVERY


1.    EP Delivery Date
2.    Quantity (in KgU) of Enriched Product to be Delivered by Supplier
3.    The Assay(s) of the Enriched Product to be Delivered by Supplier


4.
The quantity of SWU to be supplied in the Enriched Product

5.
The quantity (in KgU of natural UF6) of Feed Material to be supplied by
Customer, as well as, if known, the Feed Delivery location(s) for such quantity
and the Feed Material Origin(s)

Quantity
Delivery location(s) and Origin(s) (if known; otherwise provide under Section
3.3)
[fill in]
[fill in]
[fill in]
[fill in]



6.    Tails Assay
8.    Enriched Product Delivery location(s)
9.
Method of Enriched Product Delivery (i.e., Physical Delivery or Book Transfer)
and, if a Book Transfer *****

10.
Confirmation from Customer that the Feed Material to be Delivered has an Origin
or Origins that can lawfully be used in licensed commercial nuclear reactors in
the United States








33

--------------------------------------------------------------------------------


RESTRICTED PROPRIETARY INFORMATION
CONTRACT NO. EC-SC01-08AC03077




APPENDIX B: PLANNING DATA
Subject to Section 3.5, Customer provides the following non-binding information,
which will be update annually:
Delivery Year
2023
2024
2025
2026
2027
2028
The amount of SWU expected to be purchased in the Delivery Year
*****
*****
*****
*****
*****
*****
The anticipated Enriched Product Delivery location(s)
*****
*****
*****
*****
*****
*****










C-34

--------------------------------------------------------------------------------


RESTRICTED PROPRIETARY INFORMATION
Orano Cycle CONTRACT NO. C18 012 CEN SW 00
USEC CONTRACT NO. EC-SC01-18MI03174








C-1



--------------------------------------------------------------------------------


RESTRICTED PROPRIETARY INFORMATION
Orano Cycle CONTRACT NO. C18 012 CEN SW 00
USEC CONTRACT NO. EC-SC01-18MI03174




APPENDIX C – CYLINDERS
1.    Obligation to Provide Cylinders and Overpacks.
(a)    Where Customer has requested a Physical Delivery in an Order or
Withdrawal Notice, Customer shall physically deliver to Supplier, *****, all
Cylinders necessary for Supplier to make a Physical Delivery of Material to
Customer or Client, no later than *****. In the case of replacement or
additional Enriched Product to be provided by Supplier under Appendix D,
Supplier shall provide all Cylinders and overpacks required for Deliveries of
replacement or additional Enriched Product under such Appendix, unless Customer
elects to supply Cylinders and overpacks for such replacement or additional
Enriched Product. Overpacks required for a Physical Delivery need not be
provided until *****.
(b)    If Customer does not supply Cylinders as required in Paragraph 1(a) of
this Appendix for a Physical Delivery of Enriched Product pursuant to an Order
or Withdrawal Notice, Supplier may offer to rent Cylinders to Customer subject
to Supplier’s terms and conditions for use and return of Cylinders.
2.    Specifications.
All Cylinders, overpacks or equipment supplied by either Party must meet all
applicable regulatory specifications and requirements as to safety, design
criteria, cleanliness and freedom from contamination in effect at the time
furnished under vacuum, utilized or returned, as the case may be, and shall
conform to the requirements described in USEC-651(Rev.10) (The UF6 Manual: Good
Handling Practices for Uranium Hexafluoride) or any successor publication or
revision thereof provided to Supplier.
3.    Other Equipment.
In addition to Cylinders and overpacks, Customer shall supply P-10 sample
containers for the samples to be provided to Customer by Supplier except that
sample containers required for Physical Delivery of replacement or additional
Enriched Product shall be provided by Supplier. All equipment other than
Cylinders, overpacks and sample containers required to make a Physical Delivery,
including sample containers for Official Samples to be retained by Supplier (as
defined in Appendix D) and for use in analysis of samples by Supplier, shall,
unless otherwise agreed, be supplied by Supplier.
4.    Responsibility for Loss or Damage.
Upon physical delivery of a Cylinder, overpack, or other equipment to Supplier,
Supplier shall bear risk of loss of, or damage to, such Cylinder, overpack, or
other equipment until such Cylinder, overpack, or equipment is physically
delivered to *****, at which point responsibility for loss or damage shall
transfer back to Customer. Supplier also shall bear risk of loss of, or damage
to, to P-10 sample containers provided by Customer until such sample containers
are physically delivered to Customer, *****, at which point responsibility for
loss or damage shall transfer back to Customer.


C-2

--------------------------------------------------------------------------------

RESTRICTED PROPRIETARY INFORMATION
Orano Cycle CONTRACT NO. C18 012 CEN SW 00
USEC CONTRACT NO. EC-SC01-18MI03174











C-3

--------------------------------------------------------------------------------


RESTRICTED PROPRIETARY INFORMATION
Orano Cycle CONTRACT NO. C18 012 CEN SW 00
USEC CONTRACT NO. EC-SC01-18MI03174




APPENDIX D – SAMPLING, ACCEPTANCE AND DISAGREEMENTS
1.    Statement of Quantities and Properties.
With each Physical Delivery of Material, Supplier shall furnish Customer with a
Certificate of Quality and Quantity (“CQQ” or “Statement”) for the Material
Physically Delivered by Supplier, that includes the empty gross weight of the
Cylinder, the gross weight of the filled Cylinder, the net weight of the
Material it contains, the Assay, the technical information needed to establish
that the Material is Conforming Material, and Supplier’s certification that the
Material is Conforming Material and meets the terms of the Order or Withdrawal
Notice. The Statement may be provided in a form agreed by the Parties, but if
not agreed by the Parties, it shall be provided in the form commonly used by
Supplier with customers in Japan.
2.    Official Samples.
(a)    Supplier shall sample Material Physically Delivered in accordance with
Supplier’s procedures. *****. Samples of Material taken by Supplier in
accordance with Supplier’s procedures shall be the official samples (the
“Official Samples”) and shall be binding upon Supplier, Customer, and any umpire
selected by the Parties. The amount of Enriched Product in any samples that are
taken by Supplier at Customer’s request shall be paid for by Customer at the
prices established for SWU under this Agreement.
(b)    From each Cylinder of Enriched Product to be Delivered to Customer or
from each mother cylinder use to fill such Cylinders, *****.


(c)    *****;
(d)    Supplier shall retain Official Samples from all Cylinders of Enriched
Product until *****, provided that such Official Samples may be provided to an
umpire under Paragraph 7. All Official Samples held pursuant to the proceeding
sentence shall be held in sample containers provided by Supplier at no cost to
Customer that are suitable for shipment to an umpire as needed.
3.    Official Weights.
(a)    Supplier shall determine the gross weight of all filled Cylinders, the
empty gross weight of all empty Cylinders, and the net weight of all Material
Physically Delivered by or to Supplier using Supplier’s weighing procedures and
equipment. For purposes of this Appendix D, “net weight” shall mean the
difference between the gross weight of a Cylinder filled with Material and the
empty gross weight of such Cylinder. “Empty gross weight” shall mean the weight
of the Cylinder after it has been emptied, but including any Material left in
the Cylinder after emptying (“heels”). Supplier’s gross weight determination
shall be final unless the gross weight determined by Customer (or Fabricator, if
Supplier Physically Delivers such Cylinder to Fabricator) differs from
Supplier’s gross weight determination by more than the “Applicable Dispute
Limit,” which shall mean, *****; provided, that Customer notifies Supplier of
such discrepancy prior to Acceptance of the Material.


D-4

--------------------------------------------------------------------------------

RESTRICTED PROPRIETARY INFORMATION
Orano Cycle CONTRACT NO. C18 012 CEN SW 00
USEC CONTRACT NO. EC-SC01-18MI03174




(b)    The Parties shall follow the check-weight procedures in Paragraph 8 of
this Appendix D in resolving such disputes, and the resolution of such disputes
in accordance with Paragraph 8 shall be final and binding on the Parties.
Notwithstanding the existence of a discrepancy in gross weight or a dispute
concerning such discrepancy, Supplier’s gross weight determination shall be
final and binding on the Parties if Customer or its agent (including Fabricator)
breaks the seal on, or evacuates any of the Material from, the disputed Cylinder
prior to resolution of the discrepancy or Supplier’s agreement to accept
Customer’s (or Fabricator’s) gross weight determination.
(c)    As between the Parties, the weight determined by the Parties under this
Paragraph 3 shall be considered the “official weight” for purposes of this
Agreement.
4.    Observation of Filling Cylinder, Weighing and Sampling.
If requested in Customer’s Order or Withdrawal Notice, Customer (or its
representative, which may be a Client if qualified and approved in advance by
Supplier for plant access to the Orano Cycle Enrichment Facility) shall be given
an opportunity to observe, at Customer’s expense, (a) the filling of any
Cylinder; (b) the weighing of any Cylinder pursuant to Paragraph 3 of this
Appendix; and (c) the taking of Official Samples by Supplier pursuant to
Paragraph 2 of this Appendix. Supplier shall notify Customer of the date(s) and
place(s) for observing such events.
5.    Acceptance.
(a)    Acceptance shall be deemed to have occurred in the event:
(i)    Customer fails to notify Supplier of its disagreement with the Statement,
or that the Material is not Conforming Material, within *****; or
(ii)    Customer uses, commingles or otherwise disposes of such Material, except
to the extent necessary for storage or protection against health and safety
hazards; or
(iii)    an umpire determines (or the Parties agree) that the Parties must
accept the Statement as correct and that the Material is Conforming Material.
(b)    The Customer’s right to reject Material shall terminate upon Acceptance
of such Material.
6.    Rejection and Replacement.
(a)    If Customer disagrees with the Statement (other than net weight, which
shall be finally determined by Supplier under Paragraph 3 of this Appendix) or
determines that the Material is not Conforming Material, Customer may, prior to
Acceptance, notify Supplier of its disagreement, including the measurements and
analytical data supporting Customer’s position (Customer’s Notice being referred
to herein as a “Rejection Notification”), and, subject to resolution of such
disagreement, require Supplier to replace the Material with Conforming Material,
or in the case of an alleged shortage in quantity, to Deliver the shortfall. The
Supplier shall make such replacement or additions as soon as practicable, but in
no event later than: *****.


D-5

--------------------------------------------------------------------------------

RESTRICTED PROPRIETARY INFORMATION
Orano Cycle CONTRACT NO. C18 012 CEN SW 00
USEC CONTRACT NO. EC-SC01-18MI03174




(b)    *****. If Supplier disputes the Rejection Notification, and such dispute
is resolved in favor of Customer, Supplier shall *****. Customer shall use its
reasonable efforts to assist Supplier *****.
(c)    Title to, and risk of loss of, Material that is rejected by Customer
pursuant to this Paragraph shall pass to Supplier upon *****. Title to and risk
of loss of replacement or additional Material Delivered pursuant to this
Paragraph shall pass to Customer upon *****.
(d)    *****. If the defect in the Material can be corrected through a means
other than replacement of the defective Material, Supplier may utilize such
means. The Parties shall finally resolve disputes concerning the Assay of
Material and its conformance with the applicable specification under the
procedures set forth in Paragraph 7. The procedures in Paragraph 8 shall apply
to weight disputes. All other disputes shall be subject to Article 17.
7.    Resolution of Disputed Rejection Notification.
(a)    If a dispute of a Rejection Notification is not resolved by mutual
agreement *****, the applicable Official Sample(s) shall be submitted to a
mutually agreed-upon umpire for analysis. The umpire’s results shall be
conclusive on both Parties if such results are within the range determined by
both Parties’ results. If the umpire’s results are outside the range determined
by the Parties’ results, the Parties shall accept the results of the Party that
are nearest to the umpire’s results.
(b)    *****.
8.    Resolution of Weight Disputes.
If, in accordance with Paragraph 3 of this Appendix D, Customer notifies
Supplier that the gross weight of a filled Cylinder Physically Delivered by
Supplier differs by more than the Applicable Dispute Limit (as defined in
Paragraph 3) from the gross weight determined by Supplier, then, if the
discrepancy cannot be resolved by mutual agreement within *****, Customer shall
arrange for a separate check weighing to determine the gross weight of the
filled Cylinder. Supplier shall have the right to witness the check weighing.
Customer shall give Supplier ***** notice of the time and place for the check
weighing. The check weighing shall be conducted on calibrated scales and
weighing machines properly certified for such purpose. The check weighing
procedure shall be as follows:
(a)    All Cylinders and/or weights shall be first removed from the scales, and
the scales shall be zero-checked.
(b)    A mutually agreed standard weight shall then be placed on the scales in
order to verify their accuracy. If the indicated weight of the standard weight
differs from its known weight by more than *****, the scales shall be
recalibrated.
(c)    The Cylinder to be check-weighed shall be examined to ensure that the
valve protector and other removable items have been removed and then it shall be
reweighed. The results of the reweighing shall be defined as the “Check Weight.”


D-6

--------------------------------------------------------------------------------

RESTRICTED PROPRIETARY INFORMATION
Orano Cycle CONTRACT NO. C18 012 CEN SW 00
USEC CONTRACT NO. EC-SC01-18MI03174




(d)    If the Check Weight and Supplier’s gross weight determination differ by
an amount equal to or less than the Applicable Dispute Limit, Supplier’s gross
weight determination shall be binding.
(e)    If the Check Weight and Supplier’s original gross weight differ by more
than the Applicable Dispute Limit, the Check Weight shall be binding.
(f)    *****.
(g)    *****.
Neither Customer nor any party acting on its behalf shall evacuate or break the
seal of a Cylinder which is the subject of a dispute concerning gross weight
until any discrepancy concerning weight is resolved under this Appendix.







D-7

--------------------------------------------------------------------------------


RESTRICTED PROPRIETARY INFORMATION
Orano Cycle CONTRACT NO. C18 012 CEN SW 00
USEC CONTRACT NO. EC-SC01-18MI03174




APPENDIX E – ENRICHED PRODUCT CERTIFICATION
*****


E-8

--------------------------------------------------------------------------------

RESTRICTED PROPRIETARY INFORMATION
Orano Cycle CONTRACT NO. C18 012 CEN SW 00
USEC CONTRACT NO. EC-SC01-18MI03174











E-9

--------------------------------------------------------------------------------


RESTRICTED PROPRIETARY INFORMATION
AREVA CONTRACT NO. C16 017 CEN SW 00
USEC CONTRACT NO. EC-SC01-18MI03174




APPENDIX F - DETERMINATION OF RESPECTIVE AMOUNTS OF FEED MATERIAL AND SWU


1.    Determination of the amount of SWU


The relationship between the amount of SWU, the amount of Enriched Product, the
amount of Feed Material and the isotopic Assay is:


Q = Qp [V (Np) - V (Nw)] - Qf [V (Nf) - V (Nw)]


where:
V (Nx) = (2 Nx - 1) Ln [Nx/ (1-Nx)]


and:
Qf = Qp (Np - Nw) / (Nf - Nw)


where:


Q    =    amount of SWU to be invoiced


Qp    =    amount of Enriched Product (kgU) Delivered by Supplier


Qf    =    amount of Feed Material (kgU) as UF6 supplied by Customer


Np    =    Enriched Product Assay


Nf    =    Feed Material Assay equal to 0.00711 U-235


Nw    =    Tails Material Assay


V(Nx)    =    function of Nx, the value of which must be calculated for Nx = Np,
Nx
=     Nw, Nx = Nf


Ln    =    natural logarithm (base e)


For the application of the above formula the figures shall be treated as
follows:


•
Intermediate calculation (i.e. V(Np), V(Nf) and V(Nw)) will be rounded to the
eighth decimal place.



•
The amount of Enriched Product is expressed in kilograms of uranium, rounded to
the nearest third decimal place (i.e. to the gram).







F-10

--------------------------------------------------------------------------------

RESTRICTED PROPRIETARY INFORMATION
AREVA CONTRACT NO. C16 017 CEN SW 00
USEC CONTRACT NO. EC-SC01-18MI03174




•
The amount of Feed Material to be supplied is expressed in kilograms of uranium,
rounded to the nearest third decimal place (i.e. to the gram).



•
The amount of Feed material used in the formula to calculate the amount of SWU
to be invoiced will be rounded to the eighth decimal place.



•
Amounts of uranium, either Feed Material or Enriched Product, are obtained by
multiplying the measured quantities of corresponding UF6 material (expressed in
Kilograms rounded up to the nearest first decimal place for the UF6 weighed in
30B containers and, in the case of UF6 weighed in 48Y containers, rounded up to
the nearest integral number) by the measured ratio of uranium content. This
ratio is expressed to the nearest fourth decimal place.



•
The Enriched Product Assay is expressed in weight fraction and rounded up to the
nearest fifth decimal place.



•
The amounts of separative work, expressed in SWU, are rounded up to the nearest
third decimal (i.e. to the 1/1,000 SWU).



2.    Determination of the amount of Feed Material


The amount of Feed Material to be supplied by Customer for a given amount of
Enriched Product is defined by the relationship mentioned in the above Paragraph
1:


Qf = Qp (Np - Nw) / (Nf - Nw)


The Tails Assay used in this formula is the Tails Assay in Customer’s Order.


It is not necessary to take into account any losses which might arise during
Enrichment. These losses are for the sole account of Supplier.






F-11